Memorandum: The County of Monroe and its director of finance appeal from two orders of Monroe County Court. The first order, dated May 31, 1955, contains three paragraphs. The first two paragraphs certify and allow the fee and certain disbursements of respondent, assigned counsel in a first degree murder case, pursuant to section 308 of the Code of Criminal Procedure. The appeal so far as it relates to those paragraphs, should be dismissed. No appeal lies from a certificate made under section 308 of the Code of Criminal Procedure. (People v. Heiselbetz, 30 App. Div. 199; People v. Simpson, 121 App. Div. 402; Matter of Snitkin v. Taylor, 276 N. Y. 148, 153.) By the third paragraph of the first order, the County of Monroe is ordered to pay the sums so certified and allowed “ upon presentation of a certified copy of this Order and Certificate.” That portion of the order should be reversed. *1151“ The justice granting the certificate possesses no power to summarily enforce the payment of the sum awarded.” (People v. Hubel, 54 Misc. 208.) All concur. (Appeal from an order of Monroe County Court denying a motion by the Monroe County legal adviser to vacate an allowance for services rendered in a first degree murder trial; also appeal from previous order of Monroe County Court, certifying the attorney to be entitled to such payments and directing that they be made.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ. [208 Misc. 67.]